FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LING HAO,                                        No. 13-73301

               Petitioner,                       Agency No. A099-402-839

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ling Hao, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies both within Hao’s testimony, and between his testimony,

application, and other record evidence, regarding his period of employment in

China. See id. at 1048 (adverse credibility determination was reasonable under the

“totality of circumstances”). Hao’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject

Hao’s contention that the BIA failed to address his argument on appeal.

Substantial evidence also supports the BIA’s determination that, even if Hao is

Christian and practiced Christianity in the United States, he failed to establish a

well-founded fear of persecution in China. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution too speculative). We do not

consider extra-record evidence Hao references in his opening brief. See Fisher v.

INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc) (the court’s review is limited to

the administrative record). We reject Hao’s contentions that the BIA failed to

consider record evidence. Thus, Hao’s asylum claim fails.


                                           2                                    13-73301
      Because Hao failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Huang v.

Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      Finally, Hao’s CAT claim fails because it is based on the same evidence the

agency found not credible, and Hao does not point to any record evidence that

compels the conclusion that it is more likely than not he would be tortured by or

with the acquiescence of the government if returned to China. See Shrestha, 590
F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-73301